DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 8, 9, 12-16, and 19 have been cancelled.  Claims 1, 2, 10, 17, and 20 have been amended. Claims 22-25 are new.
	Claims 1-7, 10, 11, 17, 18, and 20- 25 are pending and under examination.

2.	All rejections pertaining to claims 8, 9, 12, and 13 are moot because the claims were cancelled with the reply filed on 9/17/2021.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-6, 10, 11, 17, 18, and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bett et al. (WO 06/086284), in view of each Havenga et al. (Journal of General Virology, 2006, 87: 2135-2143), Crowley et al. (WO 05/095578), Dai et al. (Bing Du Xue Bao, 2007, 23: 399-406, Abstract), Altaras et al. (Adv. Biochem. Engin.Biotechnol., 2005, 99: 193-260), and Yuk et al. (Biotechnol. Bioeng., 2004, 86: 637-642).  All references are of record in the parent application 13/578,763.
	Bett et al. teach a method of producing a recombinant Ad26 (rAd26) in PER.C6 cells for gene therapy, the method comprising infecting the cells with a rAd26 (i.e., subgroup D, see Bett et al., p. 2, line 18), culturing the cells, and harvesting the produced recombinant virus (claims 1 and 20).  The rAd26 of Bett et al. comprises a deletion in the E1 gene (i.e., it is replication defective), a deleted E4-Orf6 which is substituted with the Ad5 E4-Orf6 to enable efficient propagation in PER.C6 cells, and a heterologous gene inserted into the position of the E1 deletion (claim 5) (Abstract; p. 3, lines 1-11; p. 7, lines 15-18 and line 26 through p. 8, line 21; Example 1; Example 3).  Although not specifically taught by Bett et al., Havenga et al. teach that PER.C6 cells facilitate enhanced viral replication and improved quality for recombinant adenoviruses provided that the recombinant adenoviruses comprise a deleted E1 and a deleted E4-Orf6 replaced by the Ad5 E4-Orf6.  Havenga et al. provide results obtained with Ad35 and teach achieving VP/IU ratios of about 9.7 and specific productivities of about 105 VP/cell.  While the results of Havenga et al. were obtained with Ad35, Havenga et al. teach that it is replacing the native E4-Orf6 with the Ad5 E4-Orf6 that results in the observed high specific productivity and high quality virus produced by PER.C6 cells and that this is likely to be a universal method.  Havenga et al. specifically teach that the results obtained with Ad35 were also observed for subgroup D adenoviruses (see p. 2139; p. 2142, column 1, first full paragraph).  Since the Ad26 of Bett et al. belongs to subgroup D and since Havenga et al. teach similar results for subgroup D adenoviruses, one of skill in the art would have reasonably concluded that the method of Bett et al. itself would result in enhanced productivity/cell and viral particle quality that are similar to those obtained with Ad35.
Bett et al. do not teach a bioreactor connected to an alternating tangential flow (ATF) perfusion system (claims 1, 3, 6, 10, 11, 20-22, and 24).  Crowley et al. teach growing PER.C6 cells in a 4L bioreactor connected to an ATF perfusion system, wherein using the ATF system results in extremely high densities of highly viable cells (about 80x106/ml; see Example 2 and Table 2 on p. 10-13) and wherein the ATF system is suitable for the production of large amounts of molecules of interest such as viral vectors for gene therapy (Abstract; p. 3, lines 16-28; p. 4, lines 21-23; p. 6, line 6-9; Example 1).  Crowley et al. teach that the viral vectors can be purified in a downstream process (p. 6, line 34 through p. 7, line 5).  It would have been obvious to one of skill in the art, at the time the invention was made, to modify the method of Bett et al. by producing the rAd26 in a bioreactor connected to an ATF perfusion system as taught by Crawley et al., with a reasonable expectation of success.  One of skill in the art would have been motivated to do so in order to obtain high densities of viable PER.C6 cells available for infection and thus enhanced yields of therapeutic rAd26 vectors.  One of skill in the art would have reasonably expected to be successful in doing so because the prior art teaches that using bioreactors connecting to ATF perfusion systems claims 4 and 25).  
Bett et al., Havenga et al., and Crowley et al. do not specifically teach infecting the cells at a density of about 10-16x106/ml (claims 1, 2, 20, and 25).  Dai et al. teach that infecting producer cells in their exponential phase results in higher infection and also in higher and faster production of viral particles as opposed to the stationary phase (Abstract).  Crowley et al. teach a density of viable cells of about 12x106/ml is reached during the exponential/growth phase by culture day 9 (see Table 2 on p. 13).  Yuk et al. teach that ATF perfusion system afford infection at a cell density of 5.2-14.8x106/ml without affecting productivity per cell (see p. 640).  Based on these teachings, one of skill in the art would have known that cell density at the time of infection is a result-effective variable and would have found obvious to use routine experimentation and infect at various cell densities (including at 14.8x106 cells/ml) such as to determine the densities that would result in the production of enhanced amounts of infectious virus.  
With respect to the limitation of at least 1-2 x1012 VP/ml cell culture medium (claim 1, 10, 20, and 22), achieving such would have been expected based on the teachings in the prior art.  Specifically, Altaras et al. teach that adenoviruses are lytic viruses.  Altaras et al. exemplify Ad5 and teach that, as Ad5 production progresses, PER.C6 cell reach a maximum viable cell density 24 hours post infection (hpi), after which viability starts dropping due to cell lysis.  Altaras et al. teach that the drop in viability is serotype specific.  Cell viability at 48 hpi (i.e., one day after reaching Altaras et al. teach that viral production is dependent on the cell density at infection (p. 217, last paragraph).  
Although Altaras et al. teach a maximum viable cell density at 24 hpi (and not three days post-infection are required by claims 1, 18, 20, and 22), this was achieved by using Ad5.  In view of Altaras et al. teaching that the viability of adenovirus-infected PER.C6 cells is serotype specific and Crowley et al. teaching that ATF perfusion system lead to very high densities of highly viable cells, one of skill in the art would have known that the optimal conditions must be determined for the rAd26-infected PER.C6 cells cultured with ATF perfusion system.  As evidenced by Altaras et al., this would have only entailed routine experimentation.  One of skill in the art would have found obvious to use routine experimentation and optimize the method of Bett et al., Havenga et al., and Crowley et al. for Ad26 production by determining the time of peak viability for the rAd26-infected PER.C6.  Routine optimization is not considered inventive and no evidence has been presented that identifying the peak at three days post-infection was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
5 VP/cell.  Based on the teachings in the cited prior art, one of skill in the art would have known that viral yields are determined by the mass of viable cells available for infection (i.e., before infection) and not on the further growth of infected cells.  One of skill in the art would have found obvious to infect the cells at high density in the growth phase (i.e., starting with 12x106/ml at day 9 or above during the growth phase) with the reasonable expectation that doing so would result in enhanced rAd26 yields.  
By doing so, one of skill in the art would have followed rAd26 production over time by harvesting the rAd26 starting one day after reaching maximum post-infection viable cell density as suggested by Altaras et al. and would have reasonably expected a bioreactor production of at least about 105x 12x106 VP/ml (i.e., 1.2x1012 VP/ml) by at least days 3-6 (claims 1, 2, 10, 20, and 22).  
With respect to claims 17 and 23, one of skill in the art would have found obvious to use larger bioreactors to achieve the predictable result of scaling-up the process. 
With respect to the medium refreshment rate of 1-3 vessel volumes per day (VVD; claims 2 and 20), Altaras et al. teach medium refreshment at a rate 2 VVD (see p. 219, last two paragraphs).
Thus, the claimed invention was prima facie obvious at the time it was made. 

5.	Claims 1-6, 7, 10, 11, 17, 18, and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bett et al. taken with each Havenga et al., Crowley et .
The teachings of Bett et al., Havenga et al., Crowley et al., Dai et al., Altaras et al., and Yuk et al. are applied as above for claims 1-6, 10, 11, 17, 18, and 20-25.  Bett et al., Havenga et al., Crowley et al., Dai et al., Altaras et al., and Yuk et al. do not teach to harvesting the cells from a first bioreactor and seed/transfect them into a second bioreactor (claim 7).  However, as evidenced by the prior art, the step of transferring cells from a first to a second bioreactor was conventional at the time the invention was made (Xie et al., see p. 571; Heidemann et al., see Abstract, p. 99, column 1; Chartrain et al., see p. 457, column 2, last paragraph, p. 458, column 1, first paragraph and Fig. 3).  One of skill in the art would have found obvious to harvest the cells from a first bioreactor and seed them into several bioreactors or a bigger bioreactor for infection to achieve the predictable result of scaling-up the process.  
Thus, the claimed invention was prima facie obvious at the time it was made. 

Response to Arguments
6.	The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every claim limitation.




With respect to the argument of long-felt need, it is noted that establishing a long-felt need requires evidence that an art recognized problem existed in the art for a long time without a solution (see MPEP 716.04 [R-2]); however, there is no such evidence.  The solution is not provided by the instant invention.  The solution was provided by the prior art, specifically, the ATF perfusion systems, which enable obtaining the high densities of highly viable cells (including PER.C6 cells) necessary for the large-scale production of viral vectors to be used in gene therapy or as vaccines (see Crowley, p. 3, lines 16-28; p. 4, lines 21-23; p. 6; Example 2; Fig. 8; see Yuk, Abstract; p. 637, column 2, last paragraph; p. 639, column 1, first paragraph; p. 640).  
Therefore, a solution to the problem of obtaining high viral yields existed before the instant invention was made, which solution is used by the instant method (see the instant specification, [0011]; [0045]-[0049]).  
The applicant based the argument of long-felt need on the fact that Altaras and Henry do not show infecting the cells at 10-16x106 cells/ml with perfusion.  However, neither Altaras nor Henry has to provide a solution.  
Furthermore, as evidenced by Yuk, ATF perfusion systems allows for infection art at an average high cell density of 5.2-14.8x106/ml to obtain high virus titers of about 4x1011 VP/ml; see p. 639, column 1, first paragraph; p. 640, Table III; paragraph bridging p. 640 and 641).  While Yuk teaches HeLaS3 and not PER.C6 cells, Crowley teaches that PER.C6 cells grown with ATF perfusion system reach a density of about 6 /ml during the exponential/growth phase, providing evidence that that these cells could be infected at a density of 12x106 cells/ml.  Clearly, the ATF system is the feature providing the high density of highly viable cells necessary to achieve the very high virus titers.  The instant specification does not provide for more than this (see the instant specification, [0011]; [0045]-[0049]).
The applicant points to Yuk disclosing that Nadeau teaches an average density of 2x106 cells/ml and a maximum density at infection of 6x106 cells/ml for 293 and PER.C6 cells.  Although Nadeau refers to Irish (2000), Garnier (2002), and Nadeau (2002a,b), Nadeau does not teach that perfusion is ATF perfusion.  Regardless, as set forth above, the prior art provides the evidence that ATF perfusion systems enable infection at cell densities within the claimed ranges.

For the reasons above, the argument of commercial success is not found persuasive.  The applicant and the 132 Declaration refer to the commercial success achieved with the AdVac[Symbol font/0xD2] technology, which corresponds to the method disclosed in the instant claims (see the 132 Declaration filed on 9/17/2021, §1).  However, the evidence of record does not support the argument that commercial success is due to the applicant’s invention.  
Evidence of commercial success is only significant if there is a nexus between the claimed invention and the commercial success.  In the instant case, the evidence of record indicates that the feature creating the commercial success is the ATF perfusion system already taught and used by the prior art to obtain the high density of highly 
MPEP 716.01(b) states:
"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006) ("[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.").”


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (specifically, including the new claims 22-25 in the grounds for rejection).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633